At 
the outset, Sir, I should like to warmly congratulate 
you on your election to the presidency of the General 
Assembly at its sixty-third session, which undeniably 
reflects the high esteem that the international 
community has for your country of Nicaragua, which is 
a friend of Niger. Your election is also the well-
deserved culmination of an exemplary diplomatic and 
political career. The length and breadth of your 
experience makes you the right person to carry out the 
demanding and noble task entrusted to you. Allow me 
to assure you of my delegation’s commitment to 
extending to you our constant support during your time 
in office. Niger is particularly honoured to be working 
side by side with you as a Vice-President of the 
Assembly for the sixty-third session. 
 May I also pay tribute to your predecessor, 
Mr. Srgjan Kerim, for the exemplary manner in which 
he led the sixty-second session and, in particular, for 
having grappled with the burning issues of the day, 
including the food and energy crises and climate 
change. With regard to His Excellency Secretary-
General Ban Ki-moon, I should like to express our full 
appreciation for the significant progress on 
fundamental issues made by the Organization under his 
guidance.  
 The subject you have chosen, Mr. President, as 
the central theme of the general debate during this 
session is highly relevant. For several months and to 
varying degrees, all members of the international 
community have been affected by the overall rise in 
food prices. That crisis has gripped the attention of 
every international body. Mr. Olivier de Schutter, 
Special Rapporteur on the right to food, was far-
sighted in sounding an alarm during a press conference 
held here at the United Nations in which he identified 
the initial structural causes and called for international 
action. Aware of the urgency of the situation, the 
Secretary-General set up the High-Level Task Force on 
the Global Food Security Crisis in order to provide a 
comprehensive and unified respond, support 
Governments and peoples affected and adopt a 
Comprehensive Framework for Action to meet the 
challenges.  
 The Government of Niger would like to 
congratulate the Secretary-General on his initiatives. 
We would also like to warmly congratulate his Task 
Force for their work and for taking into consideration 
the numerous efforts and views on this issue. The 
challenge now is to implement the recommendations in 
order to save entire groups of people in the world’s 
most vulnerable countries from the tragedy of hunger. 
 For its part, Niger has taken major specific 
measures to address the sharp rise in the cost of basic 
foodstuffs in order to mitigate the effects on the living 
conditions of the most vulnerable people. 
 However, in a country facing the recurrent 
problem of drought and its consequences for 
agricultural production, the truth is that only lasting 
solutions will help us to counter the effects of the 
phenomenon and to progressively eliminate the 
uncertainty that characterizes Niger’s production 
system.  
 The Government of Niger has therefore decided 
to give priority to the three programmes introduced at 
the Doha Conference on Consolidating Food Self-
sufficiency in Niger, which was held in June 2007. 
Those programmes are all the more promising given 
the potential boon to agriculture as a result of the 
upcoming construction of the Khandaji dam on the 
Niger River. The Government will develop its 
 A/63/PV.13
 
37 08-53122 
 
approach on the basis of that project and those 
programmes so as to provide credible response to meet 
the food needs of the people of Niger. 
 The international financial crisis, which is 
affecting many countries and is today being 
exacerbated by the globalization of the world in which 
we live, requires that we harness our efforts and 
initiatives to find solutions requiring commitment on 
the part of us all. While rich countries fear the risk of 
widespread economic recession, the poorest countries 
fear food insecurity caused by prices they can no 
longer afford. Paradoxically, when it comes to the 
financial crisis and the consequences of climate 
change, it is the poorest countries that always pay most 
dearly for the turbulence affecting the globalized 
world. My delegation therefore supports the proposals 
made by President Nicolas Sarkozy of France, which 
were previously espoused by President Lula da Silva of 
Brazil, calling on the international community to deal 
urgently with the issue.  
 We also hold out hope that the upcoming Doha 
Follow-up International Conference on Financing for 
Development will produce results that include safety 
net measures to protect the poorest countries from 
external shocks that could compound their 
vulnerabilities.  
 Although the food, energy and financial crises are 
front and centre on the international stage, there are 
also other challenges facing the international 
community in the areas of peace, security, development 
and human rights, among others. We must 
acknowledge the fact that international peace and 
security has been as sorely tested by conflicts as by 
other scourges that are equally devastating to the 
harmonious development of peoples and countries 
throughout the world. Those scourges include 
international terrorism, drug trafficking and the illegal 
trade in small arms.  
 Niger is especially concerned about the impact of 
trafficking in drugs and weapons; and especially mines, 
throughout the Sahelo-Saharan strip. The actions of 
certain armed groups are the true cause of the unrest 
prevailing in the northern part of our territory. Their 
activities are increasingly being brought under control 
thanks to steps taken by the relevant institutions of our 
country. We therefore believe that there is a need for 
increased willingness and cooperation in this area, 
similar to that demonstrated in connection with the 
Global Counter-Terrorism Strategy that we adopted in 
2006. While we acknowledge that some progress has 
been made, we must also say that further efforts and 
commitments are needed from the international 
community in supporting countries in conflict or 
emerging from it. 
 It is important that we support the progress made 
in countries where, happily, peace is becoming more 
entrenched, including Liberia, Sierra Leone, Burundi, 
Guinea-Bissau and the Central African Republic, which 
was recently inscribed on the agenda of the 
Peacebuilding Commission. We welcome in particular 
the resumption of the national peace and reconciliation 
process in Côte d’Ivoire following the invaluable 
impetus provided by the Ouagadougou Agreement in 
2007. In that regard, my country congratulates and 
encourages all Ivorian politicians on their commitment 
to peace. We hope that, with the support of their 
partners, whose invaluable contributions my delegation 
also commends, the national peace and reconciliation 
process will culminate in the holding of the upcoming 
presidential elections.  
 We also welcome the resumption of the 
Manhasset cycle of negotiations as a useful and 
necessary step in the search for a mutually acceptable 
and lasting solution to the issue of Western Sahara. 
 With regard to the Great Lakes region, my 
delegation welcomes the entry into force, on 21 June 
2008, on the Pact on Security, Stability and 
Development in the Great Lakes Region. We believe 
that this instrument will enable States parties to address 
the underlying causes of conflict and to address the 
challenges they face in the areas of security, 
governance and development. We also believe that the 
Pact is part and parcel of the new vision for the 
settlement of conflicts in Africa, perfect examples of 
which have just been provided by Nigeria and 
Cameroon with the resolution of the issue of the 
Bakassi peninsula, and by Gabon and Equatorial 
Guinea with the agreement on a mediation process in 
connection with their territorial dispute. 
 Nevertheless, conflicts persist in Africa and the 
Middle East that require appropriate involvement by 
the international community. With regard to the 
situation in the Sudan, my delegation welcomes the 
appointment Mr. Djibril Yipènè Bassolé, former 
Minister for Foreign Affairs of Burkina Faso, as the 
Joint African Union-United Nations Chief Mediator for 
A/63/PV.13  
 
08-53122 38 
 
Darfur. We are certain that Mr. Bassolé will provide 
new momentum and help to improve the situation in 
that brotherly country by, among other things, 
facilitating the implementation of the Comprehensive 
Peace Agreement, signed in January 2006 between the 
Government of the Sudan and the Sudan People’s 
Liberation Movement/Army with regard to the 
Southern Sudan, and by helping to find an acceptable 
solution for Darfur. 
 With regard to Somalia, we welcome the 
agreement signed on 9 June in Djibouti between the 
Transitional Federal Government and the Alliance for 
the Re-Liberation of Somalia. We urge the United 
Nations to do everything possible to support those 
countries, both by more effectively backing the African 
Union Mission in Somalia and by deploying an 
international peacebuilding or peacekeeping force. 
 The bilateral negotiations between Israelis and 
Palestinians that have begun in the context of the 
commitments undertaken at the Annapolis Conference 
are a genuine source of satisfaction for my delegation. 
We believe that the parties should take advantage of 
those negotiations. We therefore encourage them to 
maintain the momentum of Annapolis, which reflected 
the willingness of the parties concerned to make 
progress towards peace. We should also like to 
welcome the recent initiative of President Nicolas 
Sarkozy of France in the context of the Euro-
Mediterranean Conference. We fervently hope that all 
those measures will make it possible to reach a speedy 
agreement that enshrines the vision of the two-State 
solution of Palestine and Israel living side by side in 
peace and security within internationally recognized 
borders and on the basis of the relevant resolutions of 
the Security Council, the Arab peace initiative and the 
Quartet’s road map. 
 We welcome the Doha agreement on Lebanon, 
which confirmed the virtue of dialogue and cleared the 
path for speedy presidential elections and the 
establishment of a Government. The international 
community should support the Lebanese people who, 
through that agreement, have demonstrated their 
political maturity and ongoing desire for national unity. 
 The various peace processes now underway will 
not be successful unless confidence-building measures 
are first put in place. In that regard, there is a crucial 
need to find solutions to the issues of disarmament, 
non-proliferation and the eradication of the trade in 
small arms. That is especially true for the poorest 
countries, who pay a heavy price in conflicts sustained 
by the trade in small arms and light weapons. My 
delegation therefore deplores the failure at the past 
session of the Disarmament Commission, another in a 
series due to the lack of consensus on the agenda. 
 As we have seen, the challenges in the area of 
international peace and security are numerous and 
complex. Unfortunately, for some of us they are 
accentuated by other serious, recurring and even 
chronic threats. As the 2005 World Summit 
acknowledged in its Outcome Document, those threats, 
which also have an effect on development, are closely 
linked to other areas in which the United Nations is 
active, namely, peace, security and human rights.  
 We therefore believe that the year 2008 is critical, 
given that it is replete with major events that could 
contribute to development. I am referring to the Doha 
Round of trade negotiations, which are at a standstill 
today; the high-level event on the implementation of 
the Millennium Development Goals (MDGs) midpoint 
to the target date for their implementation, the Accra 
High-Level Forum on Aid Effectiveness; and the 
Review Conference of the Monterrey Consensus on 
financing for development.  
 In the quest for global well-being, Africa and 
countries in special circumstances — especially least 
developed countries, landlocked developing countries 
and small island States — deserve focused attention 
commensurate with their situation. My delegation 
would like to pay homage to Secretary-General Ban 
Ki-moon for his personal commitment and unwavering 
support for initiatives in that regard intended to benefit 
Africa. Following the G8 Summit at Heiligendamm, 
the Secretary-General established the Africa Steering 
Group to monitor the achievement of the MDGs in 
Africa. With the support of a working group, the 
Steering Group is responsible for finding ways to 
coordinate and rationalize efforts associated with 
technical and financial assistance in order to speed up 
Africa’s progress. That initiative is very timely for a 
country like Niger, whose strategy to reduce poverty 
and speed up development for the period 2009-2012 
focuses precisely on the achievement of the MDGs. 
Moreover, the various efforts of the Government in 
recent years in the areas of health, education and 
access to water have already led to a significant 
improvement in the relevant indicators. 
 A/63/PV.13
 
39 08-53122 
 
 The recommendations of the Steering Group and 
the conclusions of the recent high-level meeting on the 
MDGs, jointly organized by the President of the 
General Assembly and the Secretary-General, provide a 
very clear course of action for making progress.  
 Sustainable development is the main theme of the 
Economic and Social Council’s 2008 substantive 
session. The current debate has clearly shown that such 
development cannot be achieved without appropriate 
funding, aid effectiveness and good governance.  
 In conclusion, the delegation of Niger believes 
that the United Nations is the world’s premier forum. It 
must serve as a beacon in those times of both hope and 
uncertainty, and ensure collective security in the world 
by means of economic, social and cultural cooperation. 
 
That is why we need genuine reform of the United 
Nations system. My delegation believes that the reform 
effort will remain incomplete unless there is a 
significant change in the Security Council, including as 
regards both equitable representation and its working 
methods.  
 In numerous other areas currently under 
consideration — such as, among others, evaluating the 
experiences of countries involved in pilot programmes 
on system-wide coherence and revitalizing the General 
Assembly, which we must ensure — my country will 
contribute as much as it can to adapting our common 
Organization to the challenges we all face in building a 
world of peace, prosperity and development.  